No. 43	                    August 10, 2017	761

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                  MULTNOMAH COUNTY
                    SHERIFF’S OFFICE,
                    Petitioner on Review,
                              v.
                      Rod EDWARDS
             and Bureau of Labor and Industries,
                   Respondents on Review.
          (BOLI No. 0114; CA A157146; SC S064109)


   On review from the Court of Appeals.*
   Argued and submitted November 15, 2016.
   Jacqueline Kamins, Multnomah County Attorney’s Office,
Portland, argued the cause and filed the briefs for peti-
tioner on review. Also on the briefs were Jenny M. Madkour,
County Attorney for Multnomah County, Portland, and
Katherine Thomas, Multnomah County Attorney’s Office,
Portland.
   Carson L. Whitehead, Assistant Attorney General,
Salem, argued the cause and filed the brief for respondents on
review. Also on the brief were Ellen F. Rosenblum, Attorney
General, and Benjamin Gutman, Solicitor General.
   Sean E. O’Day, League of Oregon Cities, Salem, filed
the briefs for amici curiae, League of Oregon Cities and
Association of Oregon Counties. Also on the briefs was Rob
Bovett, Association of Oregon Counties, Salem.
  Michael E. Rose, Portland, filed the brief for amicus curiae
Oregon Trial Lawyers Association.


______________
	 * Judicial review of a Final Order of the Bureau of Labor and Industries,
dated May 19, 2014. 277 Or App 540, 373 P3d 1099 (2016).
762	             Multnomah County Sheriff’s Office v. Edwards

   Before Balmer, Chief Justice, and Kistler, Walters, Landau,
Flynn, and Duncan, Justices, and Ortega, Judge of the
Court of Appeals, Justice pro tempore.**
    LANDAU, J.
   The decision of the Court of Appeals is affirmed. The final
order of the Bureau of Labor and Industries is affirmed.




     Case Summary: In an administrative proceeding before the Bureau of Labor
and Industries to challenge the county’s failure to apply veterans’ preference in
hiring, BOLI found that the county had failed to apply the veterans’ preference
and awarded damages to the disabled veteran applicant. The Court of Appeals
affirmed the final order and the county petitioned for review. Held: (1) when a
public employer hires or promotes individuals by means of a process that does
not include a score, it must establish in advance a standard, regular procedure
to apply a preference for veterans; and (2) because the county had failed to pre-
serve its argument that BOLI erred in awarding damages to the disabled veteran
applicant, the court would not reach that argument.
    The decision of the Court of Appeals is affirmed. The final order of the Bureau
of Labor and Industries is affirmed.
______________
	   **  Baldwin, J. retired on March 31, 2017, and did not participate in the deci-
sion of this case. Brewer, J., retired on June 30, 2017, and did not participate in
the decision of this case. Nakamoto, J., did not participate in the consideration or
decision of this case.
Cite as 361 Or 761 (2017)	763

	       LANDAU, J.

	        ORS 408.230(2)(c) requires a public employer to
“devise and apply methods” of giving veterans and disabled
veterans “special consideration” in the employer’s hiring
process when that hiring process does not rank applicants
by means of a score. The issue in this case is whether the
Multnomah County Sheriff’s Office (county) complied with
that requirement when it failed to promote a disabled vet-
eran. The Bureau of Labor and Industries (BOLI) concluded
that the county did fail to comply with the statute, as well
as administrative rules that implement it. BOLI ordered the
county to comply with the law, to train its staff, and to pay
the disabled veteran $50,000 in damages for his emotional
distress.

	        The county appealed, challenging BOLI’s conclusion
that the county had violated ORS 408.230(2)(c). It also chal-
lenged the validity of the administrative rules that BOLI
concluded the county had violated and BOLI’s authority to
award damages for emotional distress. The Court of Appeals
affirmed. Multnomah County Sheriff’s Office v. Edwards, 277
Or App 540, 373 P3d 1099 (2016). We conclude that BOLI
correctly construed ORS 408.230(2)(c) and that, given the
unchallenged findings in the agency’s final order, there is no
basis for the county’s contention that BOLI erred in finding
a violation of that statute. Our conclusion with respect to the
statutory violation obviates the need to consider the valid-
ity of BOLI’s administrative rules, so we do not reach that
issue. As for BOLI’s authority to award damages for emo-
tional distress, the county failed to preserve that argument,
so we similarly decline to address it. We therefore affirm the
decision of the Court of Appeals and the final order of BOLI.

	        A brief summary of the relevant statutes and admin-
istrative rules provides useful context. ORS 408.230(1)
requires public employers to grant a preference to veter-
ans and disabled veterans who apply for a vacant civil ser-
vice position or seek a promotion to a civil service position.
The veteran or disabled veteran applicant must meet the
minimum qualifications and any special qualifications for
the position. ORS 408.230(1)(b). In addition, the applicant
764	         Multnomah County Sheriff’s Office v. Edwards

must successfully complete either an initial application screen-
ing process or a civil service test that the public employer
administers to establish eligibility for the position. ORS
408.230(1)(a)(A).
	      ORS 408.230(2) then sets out how public employers
must grant preference for veterans and disabled veterans:
   	 “(a)  For an initial application screening used to develop
   a list of persons for interviews, the employer shall add five
   preference points to a veteran’s score and 10 preference
   points to a disabled veteran’s score.
   	 “(b)  For an application examination, given after the
   initial application screening, that results in a score, the
   employer shall add preference points to the total combined
   examination score without allocating the points to any sin-
   gle feature or part of the examination. The employer shall
   add five preference points to a veteran’s score and 10 pref-
   erence points to a disabled veteran’s score.
   	 “(c)  For an application examination that consists of
   an interview, an evaluation of the veteran’s performance,
   experience or training, a supervisor’s rating or any other
   method of ranking an applicant that does not result in a
   score, the employer shall give a preference to the veteran
   or disabled veteran. An employer that uses an application
   examination of the type described in this paragraph shall
   devise and apply methods by which the employer gives spe-
   cial consideration in the employers hiring decision to veter-
   ans and disabled veterans.”

	        The statute thus provides three different ways that
public employers must grant preference for veterans and dis-
abled veteran applicants; the method of preference depends
on the type of selection process the public employer uses.
First, for any initial application screening that is used to
develop a list of applicants to interview, the employer must
add a specified number of points to the veteran’s or disabled
veteran’s score. ORS 408.230(2)(a). Second, for an examina-
tion that is given after the initial application screening and
that results in a score, the employer must again “add prefer-
ence points to the total combined examination score.” ORS
408.230(2)(b). Third, if the employer uses any other method
of ranking that does not result in a score, the employer must
Cite as 361 Or 761 (2017)	765

“devise and apply methods by which the employer gives spe-
cial consideration in the employer’s hiring decision to veter-
ans and disabled veterans.” ORS 408.230(2)(c).
	        The law makes clear that those preferences “are not
a requirement that the public employer appoint a veteran or
disabled veteran to a civil service position.” ORS 408.230(3).
Rather, the law provides that the employer is required to
appoint a veteran or disabled veteran only if the results of
the evaluation process, combined with the preferences, “are
equal to or higher than the results of an application exam-
ination for an applicant who is not a veteran or disabled vet-
eran.” ORS 408.230(4).
	       A violation of the preference law is an unlawful
employment practice. ORS 408.230(6). A veteran or disabled
veteran who claims to be aggrieved by such an unlaw-
ful employment practice may file a complaint with the
Commissioner of BOLI. ORS 408.230(7).
	       BOLI adopted administrative rules to enforce the
requirements of ORS 408.230. Among other things, those
rules provide that,
   “[a]t each stage of the application process, a public employer
   will grant a preference to a veteran or disabled veteran who
   successfully completes an initial application screening or
   an application examination or a civil service test the public
   employer administers to establish eligibility for a vacant
   civil service position.”
OAR 839-006-0450(2).
	        With that background in mind, we turn to the facts
of this case, which we take from the uncontested findings in
BOLI’s final order. The county posted an internal announce-
ment seeking applications for a promotion from sergeant to
lieutenant. Three individuals applied, each of whom met the
minimum qualifications for the position. One of the three
applicants, Edwards, qualified for preference as a disabled
veteran.
	         The job announcement for the lieutenant position
stated that the county’s hiring decision would be based on a
letter of interest, a resume, a “360 degree review” consisting
766	         Multnomah County Sheriff’s Office v. Edwards

of information from “civilian[s]” and coworkers, and an
internal command staff interview. The announcement did
not mention a preference for veterans or disabled veterans.
	        The county, after reviewing the letters of interest
and resumes of the three applicants, decided to grant all
three an internal command staff interview. The letter of
interest and resume that Edwards submitted showed some
carelessness that had not been exhibited by the other appli-
cants. Nevertheless, he was granted an interview along with
the others.
	       The county then conducted the 360 degree review
for the three applicants. Nine people responded to the
county’s survey concerning Edwards, including an appli-
cant who was competing with Edwards for the position. The
comments concerning Edwards were less positive than the
comments concerning the other applicants.
	       The internal command interview followed. The
interviewers were Undersheriff Moore, Chief Deputy Gates,
and Captain Reiser, who was Edwards’s immediate super-
visor. After the interview, each of the interviewers inde-
pendently ranked the applicants. Each of those interviewers
ranked Edwards third. There is no dispute that there were
sound, job-related reasons for the rankings.
	       The interviewers’ recommendations were forwarded
to Staton, the Multnomah County Sheriff. Staton met with
the county’s human resources manager, Ott. Following that
meeting, the position was offered to one of the other appli-
cants, not Edwards.
	        Edwards asked the county for a written explana-
tion of its decision not to promote him. Ott, as the man-
ager of human resources, responded. She explained that,
“[b]ecause there were no numerical tests involved in which
to apply your veteran preference points, we applied your
points as you went into this process, and you were the num-
ber one candidate at the top of the list of three potential
candidates for promotion.”
	        Edwards then filed a complaint with BOLI, alleg-
ing that the county had committed an unlawful employment
practice by failing to give him the preferential treatment that
Cite as 361 Or 761 (2017)	767

ORS 408.230 requires. BOLI investigated the complaint.
Following the investigation, the agency issued a notice of
hearing and formal charges, alleging that the county had
failed to “devise and apply methods” of granting Edwards
the preferential treatment that ORS 408.230(2)(c) requires.
	        The hearing revealed that the county has no writ-
ten policy describing the methods that it applies to give pref-
erence to veterans and disabled veterans. The only evidence
concerning the county’s policy came from testimony and
exhibits produced at the hearing.
	        That evidence consisted of conflicting explanations
from county personnel about how the disabled veteran pref-
erence was applied to Edwards’s application. Ott testified
that it was her responsibility—and not that of the internal
command interviewers—to apply the preference. At one
point, she stated that the preference applied “at the begin-
ning of the process.” At another point, she explained that, at
the end of the hiring process, she told Staton that the dis-
abled veteran’s preference had been applied to Edwards, but
it was not sufficient to “get him up to being the number one
candidate.” But she also testified that she had told Staton
that, “going into this process,” Edwards “is his number one
candidate.”
	        Ott also stated that, if Edwards had been “margin-
ally close to the top two candidates, my responsibility was to
say to the Sheriff that, [Edwards] gets the job * * *. And that
could not occur because he was not competitive; he was not
ready for promotion based on the process.” At still another
point, Ott explained that she had advised the internal com-
mand interviewers that Edwards was the “top candidate
going into the process.” She also stated that she had told
the interviewers that, if Edwards scored “even a competitive
third * * * the job was his and that was the direction given
to them.” But later, she said that her “competitive third”
remark was “not my direction to anybody.”
	       Undersheriff Moore testified that he had under-
stood from Ott that Edwards was considered “the number
one prospect going into the process,” and that was how the
disabled veteran’s preference applied. He did not view the
preference as applying to each of the components of the
768	         Multnomah County Sheriff’s Office v. Edwards

application process—the letter of interest and resume, the
360 degree review, and the interview—individually. But he
also stated that he “jelled up my kind of beliefs around this
and made one set of recommendations,” so that any veteran’s
preference “applied to all.” Moore said that, after the inter-
view, he evaluated whether Edwards was “ready to be
promoted.” His understanding of the process was that, if
Edwards had “the requisite skill set,” then “he would have
the job, regardless of the qualifications of the other candi-
dates, because ‘he was entitled to it as a disabled veteran.’ ”
Moore did not mention the disabled veteran’s preference in
his recommendations to Staton.
	        Chief Deputy Gates testified that he did apply a
disabled veteran’s preference in considering Edwards to be
“the top candidate at each stage of the process” and that he
“needed a reason not to keep Sgt. Edwards as the number
one candidate.” At the same time, he also testified that he
did not apply the preference himself. Rather, he evaluated
each component—the letter of interest and resume, the 360
degree review, and the interview—“on its own merits.”
	        After the hearing, BOLI issued a final order con-
taining extensive findings of fact and ultimately concluded
that the county had failed to comply with ORS 408.230(2).
In brief, BOLI concluded that the county had failed to
devise any method of giving preference to disabled veter-
ans in Edwards’s situation. BOLI found that the county had
offered “confusing and inconsistent” explanations as to how
it applied the disabled veteran’s preference. BOLI cited in
particular the inconsistencies in Ott’s, Moore’s, and Gates’s
testimony. There were conflicting explanations, BOLI noted,
about when the internal command interviewers were
advised about the preference and how it would be applied.
BOLI observed that there also was inconsistent testimony
about what giving Edwards preference even meant. BOLI
noted that witnesses testified variously that it meant that
Edwards was the “number one candidate going into the pro-
cess,” that it was Edwards’s job if he showed himself “ready
for promotion,” and that it was his job so long as he was
“even a competitive third.” BOLI further concluded that,
if the county had devised a method of giving preference to
Cite as 361 Or 761 (2017)	769

disabled veterans, it failed to apply that preference at each
stage of the hiring process, as BOLI’s administrative rules
require.
	        BOLI ordered that the county adopt a “coherent,
consistent, written and reasonable method by which to apply
veterans’ preference at each stage of any hiring or promotion
decisions that must meet the criteria of ORS 408.230.” It
further ordered the county to cease and desist from violat-
ing the veterans’ preference statute, to train its staff, and to
pay the sum of $50,000 in damages for Edwards’s emotional
distress resulting from the county’s violation of the law.
	        The county appealed. It did not take issue with any
of the findings of fact in BOLI’s final order. It did contest
the final order in several other respects. First, the county
argued that BOLI erred in concluding that it had failed to
“devise and apply methods” for granting Edwards disabled
veteran’s preference. According to the county, it satisfied the
statute so long as it gave Edwards some preference, regard-
less of whether it devised a particular method of doing so.
Second, it argued that the agency had exceeded its statu-
tory authority in adopting administrative rules that require
such a veteran’s preference “at each stage” of the hiring pro-
cess. Third, it argued that BOLI lacked statutory authority
to award damages for emotional distress and that, in any
event, substantial evidence did not support BOLI’s decision
to award such damages in this case.
	       The Court of Appeals rejected each of those argu-
ments. The court concluded that BOLI correctly interpreted
ORS 408.230(2)(c) to require the county to “form a coher-
ent and stable method and apply that method.” Multnomah
County Sheriff’s Office, 277 Or App at 553. It concluded that
BOLI’s rules requiring public employers to apply such meth-
ods “at each stage” of the hiring process are valid. Id. at
554-57. The court determined that the county’s challenge to
BOLI’s authority to award damages for emotional distress
was unpreserved and that the county’s substantial-evidence
challenge was without merit. Id. at 560-64.
	       On review, the county again advances three argu-
ments. First, the county argues that the Court of Appeals
770	        Multnomah County Sheriff’s Office v. Edwards

erred as a matter of law in construing ORS 408.230(2)(c)
to require a particular method of granting preference to
veterans and in concluding that the county violated that
statute. Second, the county challenges BOLI’s authority to
adopt administrative rules requiring that public employers
apply a veteran’s preference at every stage of the hiring pro-
cess. Third, the county challenges the agency’s authority to
award damages for emotional distress.
	         We begin with the county’s contention that the
Court of Appeals erred in construing ORS 408.230(2)(c).
In the county’s view, the statutory requirement to “devise
and apply methods” of granting veterans’ preference “was
intended to provide employers with flexibility in determin-
ing how to apply the veterans’ preference in a hiring process
that does not result in a score—no single, uniform method is
required.” As the county sees it, the statute provides for an
“informal process” that may “vary between recruitments.” It
is sufficient, the county contends, “for an employer to know
how it will apply the preference in a particular hiring pro-
cess”; no preexisting policy is required.
	        BOLI argues that the Court of Appeals correctly
construed ORS 408.230(2)(c). It agrees with the county that
the statute permits flexibility in devising and applying such
a method and that nothing in ORS 408.230(2)(c) requires
a single, uniform method to be applied in all hiring pro-
cesses. BOLI nevertheless insists that the statute requires
a public employer to have at least some discernible “stable
and coherent method of giving a veteran special consider-
ation and then apply that method to its hiring decision.” The
undisputed evidence, BOLI contends, shows that the county
devised no such method at all.
	        The parties’ contentions require us to determine
what ORS 408.230(2) means when it says that a pub-
lic employer must “devise and apply methods” of granting
preference to veterans and disabled veterans applying for
employment. When a statute has been interpreted by an
administrative agency charged with enforcing it, there may
be occasion to defer to the agency’s construction, depending
on the nature of the term at issue. Springfield Education
Assn v. School Dist., 290 Or 217, 223-24, 621 P2d 547 (1980).
Cite as 361 Or 761 (2017)	771

In this case, the terms at issue are not so precise as to
obviate the need to interpret them, nor are they so broadly
delegative in nature as to invite deference to the agency’s
construction of them. Rather, they are inexact, requiring us
to determine the meaning most likely intended by the leg-
islature that enacted it, without any deference. OR-OSHA
v. CBI Services, Inc., 356 Or 577, 585, 341 P3d 701 (2014).
To determine the intended meaning of a statute, we use the
analytic framework set forth in State v. Gaines, 346 Or 160,
171-72, 206 P3d 1042 (2009), which requires us to look to the
text of the statute in its context along with helpful legisla-
tive history. Id.
	        As we described earlier, ORS 408.230(2)(c) provides:
    “For an application examination that consists of an inter-
    view, an evaluation of the veteran’s performance, experi-
    ence or training, a supervisor’s rating or any other method
    of ranking an applicant that does not result in a score, the
    employer shall give a preference to the veteran or disabled
    veteran. An employer that uses an application examination
    of the type described in this paragraph shall devise and
    apply methods by which the employer gives special consid-
    eration in the employer’s hiring decision to veterans and
    disabled veterans.”

(Emphasis added.) At issue is what the statute means when
it requires public employers to “devise” a “method” of grant-
ing preference to a veteran or disabled veteran. Neither
term is defined in the statute itself. When the legislature
does not provide a definition of a statutory term, we gener-
ally presume that it intended the terms to mean what they
mean in ordinary usage. State v. Dickerson, 356 Or 822, 829,
345 P3d 447 (2015).
	        Webster’s defines “devise” as follows:
    “1 a : to form in the mind by new combinations of ideas,
    new applications of principles, or new arrangement of parts
    : formulate by thought : contrive, invent, plan, scheme
     ”

Webster’s Third New International Dictionary 619 (unabridged
ed 2002). The American Heritage Dictionary offers a similar
772	            Multnomah County Sheriff’s Office v. Edwards

definition: “[t]o form, plan, or arrange in the mind; design
or contrive: devised a new system for handling mail orders.”
American Heritage Dictionary of the English Language 497
(5th ed 2011).
	         In ordinary usage, to “devise” connotes more than
just acting in an ad hoc fashion. For example, throughout
the Oregon Revised Statutes, the legislature has used the
term to refer to the creation of systems, programs, and
plans. See, e.g., ORS 80.101(1) (“The Secretary of State shall
devise a method or system to provide approved unique iden-
tifiers for persons filing documents.”); ORS 240.145(4) (the
Administrator of the Personnel Division of the Department
of Administrative Services shall “[d]evise plans for and
cooperate with appointing authorities and other super-
visory officers in the conduct of employee training pro-
grams.”); ORS 291.100(2) (“The Oregon Department of
Administrative Services shall devise and supervise state-
wide financial management systems for all state agencies”);
ORS 344.530(6) (the Department of Human Services shall
“[d]evise means for the sale and distribution of the products
of [rehabilitation] facilities.”); ORS 336.227(1) (the Oregon
Health Authority shall “[d]evise a public information pro-
gram”); ORS 536.231 (“The Water Resources Commission
shall devise plans and programs for the development of
water resources of this state.”); ORS 830.110(2) (the Marine
Board shall “[d]evise a system of identifying numbers for
boats, floating homes and boathouses”).
	        Consistently with that usage, ORS 408.230(2)(c)
specifies that what must be “devise[d]” is a “method” of
granting preference to veterans and disabled veterans.
Webster’s defines “method” as
   	 “1 : a procedure or process for attaining an object: as
   * * * b (1) : a systematic procedure, technique, or set of
   rules employed in philosophical inquiry * * * 2 a : orderly
   arrangement, development, or classification : plan, design
   * * *
   	   “* * * * *
   	 “Method can apply to any plan or procedure but usu[ally]
   implies an orderly, logical, effective plan or procedure, con-
   noting also regularity.”
Cite as 361 Or 761 (2017)	773

Webster’s at 1422-23. Similarly, the American Heritage
Dictionary defines “method” as follows:
   	“1. A means or manner of procedure, especially a regu-
   lar and systematic way of accomplishing something: a sim-
   ple method for making a pie crust; mediation as a method of
   solving disputes. * * *
   	“2. Orderly arrangement of parts or steps to accomplish
   an end: random efforts that lack method.
   	“3. The procedures and techniques characteristic of a
   particular discipline or field of knowledge: This field course
   gives an overview of archaeological method.
   	   “* * * * *
   	 “These nouns refer to the plans or procedures followed
   to accomplish a task or attain a goal. Method implies a
   detailed, logically ordered plan.”
American Heritage Dictionary at 1107-08.
	        The ordinary meanings of the words “devise” and
“method,” when considered together, suggest that what ORS
408.230(2)(c) requires is that public employers formulate
some sort of standard or regular procedure that the public
employer develops in advance and then applies in a hiring
process. As noted in Webster’s, although the word “method”
can refer to any sort of plan or procedure, it usually refers
to “an orderly, logical, effective plan or procedure, connoting
also regularity.”
	       We see no indication from the text or context of ORS
408.230(2)(c) that the legislature intended anything other
than what the statute’s terms ordinarily mean. Rather,
the instruction to “devise and apply methods” of veterans’
preference—as opposed to, say, “apply a preference”—
suggests that the legislature intended public employers to
create some kind of discernible plan for applying veterans’
preference rather than taking an ad hoc approach.
	        The county argues that the evolution of the text
of ORS 408.230(2)(c) supports a contrary reading of that
statute. The county observes that, before 2007, state law
required that there be a “uniform method” for giving pref-
erence to veterans and disabled veterans in an unscored
774	         Multnomah County Sheriff’s Office v. Edwards

hiring process. That changed in 2007, when the legislature
amended the statute and removed the word “uniform.” In
the county’s view, that change supports its contention that
the statute, as amended, does not require public employers
to adopt specific methods of granting preference to veterans
and disabled veterans.
	        The county correctly identifies a textual change in
the statute, but it is mistaken about the significance of that
change. Before 2007, the law was unclear about precisely
how veterans were to be given preference, in cases in which
the public employer relied on unscored application examina-
tions. The law provided:
   “If the test consists of interviews, performance, evaluation
   of experience and training, a supervisor’s rating or any
   other method of ranking applicants that does not result in
   a score, preference must still be provided to veterans and
   disabled veterans. Preference does not mean that veterans
   must be appointed to vacant positions, but does provide a
   uniform method by which special consideration is given
   to eligible veterans and disabled veterans seeking public
   employment.”
ORS 408.230(1) (1999). Although the law referred to a “uni-
form method” of giving “special consideration,” the law did
not actually specify how the special consideration was to fac-
tor into the actual hiring decision.
	        Such ambiguities prompted the introduction of
Senate Bill (SB) 822 in the 2007 legislative session, at the
request of the Veterans of Foreign Wars Employment and
Civil Service Committee. The bill proposed to delete the last
sentence of ORS 408.230(1) (1999) and replace it with the
requirement that “[a]n employer that uses an examination of
the type described in this paragraph shall devise and apply
methods by which the employer gives special consideration
in the employer’s hiring decision to veterans and disabled
veterans.” As Robert Thornhill, chairman of that committee,
testified, under the then-existing law, the veterans’ prefer-
ence “does not enter into the current selection process in any
fashion whatsoever” for an unscored applicant. Testimony,
Senate Education and General Government Committee, SB
822, Apr 10, 2007, Ex A (statement of Robert Thornhill). SB
Cite as 361 Or 761 (2017)	775

822 was intended to make clear that “meaningful prefer-
ence” is given in the “selection process” for both scored and
unscored application processes. Id. The Deputy Director of
the Oregon Department of Veterans’ Affairs, Paula Brown,
likewise testified that the purpose of the bill was to “enhance
the employment preference” for veterans. Audio Recording,
Senate Education and General Government Committee, SB
822, Apr 10, 2007 at 47:52 (statement of Paula Brown).
	         Supporters of the bill did explain that it provided
“flexibility in determining how preference is to be granted
for these positions.” Testimony, Senate Education and
General Government Committee, SB 822, Apr 10, 2007, Ex
A (statement of Robert Thornhill). But that referred to the
fact that the bill did not require any predetermined method
of granting the preference to be applied by all employers in
all cases. Nothing in the legislative history suggests that the
legislature intended to afford public employers the “flexibil-
ity” to avoid devising a process for granting the preference
at all. To the contrary, the law was designed to ensure that
public employers came up with actual methods of granting
veterans preference in the hiring process.
	        With that interpretation of ORS 408.230(2) in
mind, we turn to the question whether BOLI correctly deter-
mined that the county failed to comply with the statute.
The county argues that it fully complied with the statute in
that “[e]ach person in the hiring process consistently stated
that Edwards would be treated as the number one candi-
date going into the interview process.” Granted, the county
says, different witnesses “had his or her own articulation”
of what that meant. But the fact remains, the county urges,
that those witnesses “had a consistent understanding that
Edwards would be given a preference through granting him
an interview and treating him as the number one candidate.”
In response, BOLI argues that the county’s arguments can-
not be reconciled with the undisputed factual findings in its
final order.
	       BOLI is correct. To be sure, the county’s version
of the facts is supported by references to testimony and
exhibits in the record. On judicial review of an administra-
tive agency’s final order, however, that is beside the point.
776	         Multnomah County Sheriff’s Office v. Edwards

In such cases, we do not examine the record to determine
whether evidence supports a view of the facts different from
those found by the agency. If challenged, an agency’s find-
ings of fact are binding unless those findings are not sup-
ported by substantial evidence in the record as a whole. ORS
183.482(8)(c); Younger v. City of Portland, 305 Or 346, 356,
752 P2d 262 (1988). And if not challenged, the agency’s find-
ings constitute the facts for the purposes of judicial review.
Jefferson County School Dist. No. 509-J v. FDAB, 311 Or
389, 393 n 7, 812 P2d 1384 (1991).
	         In this case, the county did not challenge any of the
findings in BOLI’s final order. As a result, those findings are
binding for the purposes of our review. And they are fatal to
the county’s argument. In contrast with the county’s version
of events, BOLI found that the county had not adopted a con-
sistent method of granting veterans preference in the hiring
process. To the contrary, BOLI found that the witnesses for
the county offered “confusing and inconsistent” explanations
for its hiring process and that they could not agree on what
granting a disabled veteran’s preference meant, who would
apply it, or when it would be applied. We conclude that BOLI
did not err in determining that the county failed to comply
with ORS 408.230(2)(c).
	        We briefly turn to the county’s second argument,
that BOLI exceeded its authority in adopting administra-
tive rules that require public employers to apply a method
of granting preference at “each stage” of the hiring process.
Given our conclusion that BOLI correctly determined that
the county failed to devise and apply any method of granting
a preference to veterans or disabled veterans in this case,
whether it applied such a method at “each stage” is a moot
point. Accordingly, it is not necessary for us to determine
the validity of BOLI’s administrative rule, and we express
no opinion on the matter one way or the other.
	       Finally, we turn to the county’s assertion that BOLI
lacked statutory authority to award damages to Edwards for
emotional distress. The county concedes that its assertion
was not preserved. It nevertheless asks that we review the
matter because the error is “jurisdictional,” and such errors
may be raised at any time, even for the first time on appeal
Cite as 361 Or 761 (2017)	777

or judicial review. BOLI responds that the county uses the
term “jurisdictional” too loosely and that the exception to
the requirement of preservation pertains only to claims of a
lack of subject-matter jurisdiction.
	         We agree with BOLI. This court has long held that
the ordinary rule requiring preservation of claims of error
does not apply when the claim is that a lower court lacked
“subject-matter jurisdiction.” Waddill v. Anchor Hocking,
Inc., 330 Or 376, 384, 8 P3d 200 (2000) (party may raise
lack of subject-matter jurisdiction “at any time, including for
the first time on appeal”). The same basic principle has been
applied to administrative law cases. If a matter concerns
the “jurisdiction” of an agency, then the court may entertain
the issue regardless of preservation. This court’s opinion in
SAIF v. Shipley, 326 Or 557, 561 n 1, 955 P2d 244 (1998),
illustrates the principle.
	In Shipley, the claimant requested that his employer
reopen a closed claim for an on-the-job knee injury. He
argued that his latest medical treatments were compen-
sable as medical services related to an originally accepted
claim. His employer denied the request, but the Workers’
Compensation Board set aside the denial and found the
medical services claim compensable. The employer sought
judicial review of the board’s decision and asserted, for the
first time, that the board lacked jurisdiction to hear med-
ical services claims. The employer argued that relevant
statutes conferred exclusive jurisdiction over such claims on
the Director of the Department of Consumer and Business
Services. Id. at 560-61.
	        This court addressed the issue, in spite of the fact
that it had not previously been raised. The court explained
that “[a]n argument that the lower tribunal lacked jurisdic-
tion may be raised for the first time on appeal.” Id. at 561
n 1. That is so, the court explained, because “[t]he parties
may not waive lack of subject matter jurisdiction.” Id.
	         In the context of that case law, the term “jurisdic-
tion” does not refer to the correctness of a particular deci-
sion of a court or agency. In non-administrative law cases,
it refers to subject-matter jurisdiction, that is, the authority
778	         Multnomah County Sheriff’s Office v. Edwards

to exercise judicial power. See, e.g., State v. Nix, 356 Or 768,
780, 345 P3d 416 (2015) (referring to subject-matter juris-
diction as possession of “judicial power to act”). The ratio-
nale for that limitation is that the authority of a court to
exercise judicial power cannot be conferred by waiver or a
failure to object. Wink v. Marshall, 237 Or 589, 592, 392 P2d
768 (1964) (subject-matter jurisdiction “cannot be conferred
by the parties by consent, nor can the want of jurisdiction
be remedied by waiver, or by estoppel”). Thus, while judicial
orders entered when a court lacked subject-matter jurisdic-
tion may be attacked “at any time and any place, whether
directly or collaterally,” other orders may be challenged
only directly, in a preserved claim of error. PGE v. Ebasco
Services, Inc., 353 Or 849, 856, 306 P3d 628 (2013) (quot-
ing State v. McDonnell, 343 Or 557, 562-63, 176 P3d 1236
(2007)).
	        The same distinction holds in administrative law
cases. Challenges to an agency’s “jurisdiction” are limited
to those concerning the agency’s authority to act at all with
respect to the category of matters before it. As this court
explained in Diack v. City of Portland, 306 Or 287, 293,
759 P2d 1070 (1988), “ ‘[j]urisdiction’ depends on whether
the matter is one that the legislature has authorized the
agency to decide.” See also Planned Parenthood Assn v. Dept.
of Human Res., 297 Or 562, 565, 687 P2d 785 (1984) (“In the
proper sequence of analyzing the legality of action by officials
under delegated authority, the first question is whether the
action fell within the reach of their authority * * * described
as ‘jurisdiction.’ ”). Just as subject-matter jurisdiction cannot
be conferred by consent, waiver, or estoppel, an administra-
tive agency’s “jurisdiction” in this sense may not be either.
Diack, 306 Or at 293. As a result, the issue may be raised for
the first time on judicial review. Id.
	        That is not so when a challenge targets the lawful-
ness of an agency’s exercise of authority conferred on it. In
such cases, challenges to the lawfulness of agency action
must comply with ordinary rules of preservation of error.
Thus, for example, in O’Hara v. Board of Parole, 346 Or 41,
203 P3d 213 (2009), the petitioner argued that the Board of
Parole violated various statutes and administrative rules in
conducting a hearing without allowing him to call witnesses
Cite as 361 Or 761 (2017)	779

and in failing to issue subpoenas. There was no question
concerning the agency’s “jurisdiction” to conduct the hear-
ing. The only issue was whether the agency conducted the
hearing in accordance with relevant statutes and adminis-
trative rules. In that case, the court concluded that, before
addressing the merits of the petitioner’s contentions, it had
to determine whether they had been properly preserved. Id.
at 47-49.
	         In this case, the legislature has conferred on BOLI
“general jurisdiction and power for the purpose of eliminat-
ing and preventing unlawful practices.” ORS 659A.800(2).
The term “unlawful practice” encompasses “any unlawful
employment practice,” which includes a practice “that is spe-
cifically denominated in another statute * * * as an unlawful
practice.” ORS 659A.001(12). ORS 408.230(6) is just such a
statute that specifically denominates violation of the veter-
ans’ preference law as an unlawful practice. If BOLI finds
that an employer has engaged in an unlawful practice, it is
authorized to
   “[e]liminate the effects of the unlawful practice that the
   respondent is found to have engaged in, including but not
   limited to paying an award of actual damages suffered by
   the complainant and complying with injunctive or other
   equitable relief.”
ORS 659A.850(4)(a)(B).
	        There can be no question that BOLI possessed
“jurisdiction” over this matter. The county’s argument
concerning the agency’s award of damages for emotional
distress concerns the lawfulness of BOLI’s exercise of the
authority granted to it. That is not the sort of claim of error
that may be raised for the first time on judicial review.
	        The county argues that, in any event, we should
reach the issue as a matter of plain error. To qualify as
“plain error,” an asserted error must be one of law, appar-
ent on the face of the record, and not reasonably in dispute.
State v. Serrano, 355 Or 172, 179, 324 P3d 1274 (2014). In
this case, the county’s claim of error fails to satisfy the third
requirement; that is to say, BOLI’s error—if any—is not so
obvious that we can say it is beyond reasonable dispute.
780	       Multnomah County Sheriff’s Office v. Edwards

	       The decision of the Court of Appeals is affirmed.
The final order of the Bureau of Labor and Industries is
affirmed.